DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ preliminary amendment filed January 25, 2021 is acknowledged and has been entered.  Claims 1-21 have been canceled.     New claims 22 and 23 have been added.   Claims 22 and 23 are now pending in the instant application.    

2.	Receipt is acknowledged of certified copies of papers (FRPR, Italy MI2014A001361, 7/25/14) required by 37 CFR 1.55.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which 
            The claims are directed to a method for the protection of a subject (can be a human, claim 23) from  systemic and enteric infections due to at least one of the enteropathogenic bacteria selected among Clostridium difficile, Salmonella typhi, Escherichia coli, Vibrio cholerae, Salmonella enteritidis, Shigella flexneri, Shigella sonnei, Salmonella paratyphi A, Salmonella dysenteriae, Salmonella cholerasuis, Klebsiella, Enterobacter or a combination thereof, said method comprising administering an effective amount of a vaccine comprising an antigenic multivalent molecular construct consisting of basic units comprising the helper-T dependent carrier detoxified proteins selected between Enterotoxoid A and Cytotoxoid B from Clostridium difficile covalently bound to a minimum of three carbohydrate structures from enteropathogenic bacteria selected between bacterial polysaccharides or detoxified lipopolysaccharides of different serological specificity, wherein each carbohydrate structure comprises at least one of the repeating basic epitopes consisting of a minimum of five to twelve monosaccharide residues, wherein at least one mole of carrier protein is bound to at least one mole of each of the at least three carbohydrate structure or their molar sum to form carried carbohydrate structures of different serological specificity in a physiologically acceptable vehicle, optionally together with a pharmaceutically acceptable adjuvant or excipient.
The vaccine comprising at least one antigenic multivalent molecular construct consisting of basic units comprising the helper-T dependent carrier detoxified proteins selected between Enterotoxoid A and Cytotoxoid B from Clostridium difficile covalently bound to a minimum of three 
	However, the instant specification does not enable any method for protection against the numerous enteropathogenic bacteria claimed.   
           The specification teaches “The booster effect obtained against the two Toxoids and the biological activity of the induced anti-Toxoid antibodies also strongly supports the fact that the multivalent molecular construct has the potential to work as antigen in humans for the prevention of toxicity due to the homologous Toxins. The following results were collected, expressed as fold-increase in respect to pre-immunization titers, of the sera GMT obtained following the second booster dose and reported in the following Table 5 as anti-toxic titers.  The above detailed results, although just focusing on some specific examples, support the preparation and use of a broad-spectrum enteric vaccine for inducing immunity in a mammalian host against the carrier proteins Enterotoxoid A and Cytotoxoid B of C. difficile as well as against the carried Ps of E.coli, V. cholerae, S.typhi and the carried Endotoxoids of S.paratyphi A, S.dysenteriae, S.enteritidis. Based on the above, the capsular Ps of C.difficile may be also considered as Ps antigens carried by the two Toxoids of the homologous pathogen, 
           The instant specification does not enable a method for the protection of a subject from enteropathogenic bacteria, only that these constructs have the potential to provide vaccine protection.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to vaccines and broad-spectrum polyvalent vaccines against the various enteropathogenic bacteria as instantly claimed, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). While the level of skill in the art is high, the unpredictability of the art, lack of guidance, broad scope of the claims and poorly developed state of the art would require that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention. With regard to (4) the nature of the invention has been discussed C. difficile, E. coli, V. cholerae, S. typhi, S. paratyphi A, S. dysenteriae, and S. enteritidis.  Example 9 of the instant specification enables inducing an antibody or an immune response of the molecular construct but does in enable clinical protection for each of the different pathologies represented by the antigens present in the molecular construct. The specification teaches a vaccine is intended for protection of mammalians and particularly for the protection of the human population from enteropathogenic bacteria [paragraph 0001; see also paragraph 0011]. The Office acknowledges that the instant specification teaches how to make the claimed vaccine formulation or broad-spectrum polyvalent vaccine; however, the instant specification has not enabled the use, wherein the vaccine protects the human population from enteropathogenic bacteria (vaccines for protection against infection caused by C. difficile, E. coli, V. cholerae, S. typhi, S. paratyphi A, S. dysenteriae, and S. enteritidis).  Oberli et al (Chemistry and Biology, May 27, 2011, 18:580-588) teaches that “currently, to our knowledge, no licensed vaccine against C. difficle is available.” (p. 580)  The art discloses that “both the natural polysaccharide and the synthetic substructure are further studied as potential carbohydrate conjugate vaccine candidates against C. difficle.” (p. 586)
 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

6.	Claims 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 34 and 35 of copending Application No. 16/666367 (reference application) (It is noted 11,246,919 issues on February 15, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because  they both recite a method for the protection of a subject (can be a human) from  systemic and enteric infections due to at least one of the enteropathogenic bacteria selected among Clostridium difficile, Salmonella typhi, Escherichia coli, Vibrio cholerae, Salmonella enteritidis, Shigella flexneri, Shigella sonnei, Salmonella paratyphi A, Salmonella dysenteriae, Salmonella cholerasuis, Klebsiella, Enterobacter or a combination thereof, said method comprising administering an effective amount of a vaccine comprising an antigenic multivalent molecular construct consisting of basic units comprising the helper-T dependent carrier detoxified proteins selected between Enterotoxoid A and Cytotoxoid B from Clostridium difficile covalently bound to a minimum of three carbohydrate structures from enteropathogenic bacteria selected between bacterial polysaccharides or detoxified lipopolysaccharides of different serological specificity, wherein each carbohydrate structure comprises at least one of the repeating basic epitopes consisting of a minimum of five to twelve monosaccharide residues, wherein at least one mole of carrier protein is bound to at least one mole of each of the at least three carbohydrate structure or their molar sum to form carried carbohydrate structures of different serological .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	No claims are allowed.

8.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645